52 U.S. 292 (____)
11 How. 292
EX PARTE: IN THE MATTER OF EARLY BOYD, PLAINTIFF IN ERROR,
v.
WILLIAM SCOTT AND WILLIAM GREENE.
Supreme Court of United States.

MR. CRITTENDEN, of counsel for the defendants in error, having filed the following certificate, viz.: 
"The United States of America, Northern District of Alabama.

"In the District Court of the United States for the Northern 
District of Alabama, at Huntsville.
"I, Benjamin T. Moore, Clerk of the District Court of the United States for the Northern District of Alabama, at Huntsville, do hereby certify, that at the term of the District Court aforesaid, begun and held at the court-house in the town of Huntsville, in said district, on the fourth Monday in November, A.D. 1850, in a certain cause therein pending in said court, wherein Early Boyd was plaintiff, and William Scott and William Greene were defendants, judgment was rendered therein in favor of said defendants against said plaintiff, for the costs of suit, amounting to the sum of dollars, and that from the said judgment the said Early Boyd, on the 29th day of November, A.D. 1850, prayed and obtained a writ of error to the then next term of the Supreme Court of the United *293 States, and on the day last aforesaid entered into bond in the penalty of one thousand dollars with Silas Parsons his security, payable to the said William Scott and William Greene, conditioned that, if the said Early Boyd should prosecute the said writ of error to effect, and should also pay and satisfy the judgment which shall be rendered in said cause by the Supreme Court of the United States, then the said obligation should be void, else remain in full force and virtue.
"In testimony whereof, I hereto subscribe my name and affix the seal of the said District Court, at office, in the town of Huntsville, in the District aforesaid, this the 24th day of January, A.D. 1851, and of the independence of the United States of America the seventy-fifth.
                                          "B.T. MOORE, Clerk."
moved the court for a rule on the plaintiff in error, to file the record on or before the day of, and that on failure the case be dismissed. On consideration whereof, it is now here ordered by the court, that the said motion be, and the same is hereby, overruled.
                                  Per MR. CHIEF JUSTICE TANEY.